             Case 1:21-cv-00361-LGS Document 9 Filed 03/08/21 Page 1 of 1
                                                                           108-26 64th Avenue, Second Floor

                                                                           Forest Hills, NY 11375

                                                                           Tel.: 929.324.0717

Mars Khaimov Law, PLLC                                                     Fax: 929.333.7774

                                                                           E-mail: marskhaimovlaw@gmail.com


                                       The application is GRANTED in part. The initial pre-trial conference
   March 8, 2021                       scheduled for March 11, 2021, at 11:00 a.m., is adjourned to April 1, 2021,
   VIA ECF                             at 11:00 a.m., on the following conference call line: 888-363-4749, access
   Honorable Lorna G.                  code 558-3333. The time of the conference is approximate but the parties
                                       shall be ready to proceed at that time.
   Schofield
   United States District Court        SO ORDERED
   Southern District of New York
   500 Pearl St.                       Dated: March 8, 2021
   New York, New York 10007                   New York, New York


          Re:      Josue Paguada v. Dexter-Russell, Inc.; 1:21-cv-00361-LGS

   To the Honorable Judge Schofield,

           This office represents the Plaintiff in the above-referenced action. Respectfully, Plaintiff
   is submitting this joint letter-motion seeking an adjournment of the initial pretrial conference,
   currently scheduled for March 11, 2021. Plaintiff’s counsel will be traveling and unavailable to
   appear for the conference on the scheduled date. Additionally, the Parties are nearing an
   agreement of terms in furtherance of an amicable resolution of the matter, and judicial
   intervention is not deemed necessary at this time, respectfully.

          This is the first time this relief is being sought from the Court, and both Parties consent.
   The Parties’ proposed new date for the initial pretrial conference to take place is April 15, 2021,
   or any date agreeable to the Court thereafter.


                                                                 Respectfully,

                                                                 /s/ Mars Khaimov, Esq.

   Cc: Robert B. Golden, Esq.
      Nolte Lackenbach Siegel
